[Cite as State v. Dorsey, 2017-Ohio-138.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                       Court of Appeals No. L-16-1108

        Appellee                                    Trial Court No. CR0201301955

v.

Rico Dorsey                                         DECISION AND JUDGMENT

        Appellant                                   Decided: January 13, 2017

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                            *****

        SINGER, J.

        {¶ 1} Appellant, Rico Dorsey, appeals from the April 22, 2016 judgment of the

Lucas County Court of Common Pleas convicting and sentencing appellant, and

assessing against him a bond forfeiture for failure to appear at the sentencing hearing. He

asserts the following single assignment of error:
              The court abused its discretion by sentencing appellant to two

       consecutive maximum sentences in violation of R.C. 2929.41. Concurrent

       and consecutive sentences.

       {¶ 2} Appellant entered a guilty plea pursuant to North Carolina vs. Alford, 400

U.S. 25, 37, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970), to a charge of attempt to commit

felonious assault, a violation of R.C. 2923.02 and 2903.11(A)(1), a felony of the third

degree, and abduction, a violation of R.C. 2905.02(A)(2) and (C), a felony of the third

degree. Appellant was sentenced on April 20, 2016, to the maximum term of

imprisonment for each offense, three years, to be served consecutively. On appeal,

appellant challenges his sentence.

       {¶ 3} Our standard of review of a felony sentence is limited to whether there is

clear and convincing evidence in the record to support the sentencing court’s findings

under R.C. 2929.14(C)(4) that consecutive sentences should be imposed and whether the

sentence is contrary to law. R.C. 2953.08(G)(2). State v. Pultz, 6th Dist. Wood No.

WD-14-083, 2016-Ohio-329, ¶ 65.

       {¶ 4} Prior to imposing consecutive sentences pursuant to R.C. 2929.14(C)(4), the

trial court must find consecutive sentences are “necessary to protect the public from

future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender’s conduct and to the danger the

offender poses to the public,” and that one of the circumstances listed at R.C.

2929.14(C)(4)(a), (b), (c) existed:




2.
              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 5} The trial court is not required to state its reasons for these findings on the

record. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 27. A

word-for-word recitation of the statutory language is not required, so long as the record

supports the trial court’s findings. Id. at ¶ 29.

       {¶ 6} In the case before us, the trial court informed appellant at the sentencing

hearing that consecutive sentences were “necessary to protect the public from future

crime or to punish the Defendant and not disproportionate to the seriousness of the

Defendant’s conduct or the danger the Defendant poses.” The court also found “the harm

caused was so great or unusual that no single prison term for any of the offenses




3.
committed as part of any of the courses of conduct adequately reflects the seriousness of

the offender’s conduct. Further, the Defendant’s criminal history requires consecutive

sentences.”

       {¶ 7} In its judgment entry the court stated the consecutive sentences were

necessary to “fulfill the purposes of R.C. 2929.11 and 2929.14(C)(4)” and “to protect the

public from future crime or to punish the offender.” The court also found the imposition

of consecutive sentences was “not disproportionate to the seriousness of the offender’s

conduct and to the danger the offender poses to the public” and “the harm caused was

great or unusual such that no single prison term is adequate, and the defendant’s criminal

history demonstrates that consecutive sentences are necessary to protect the public.”

       {¶ 8} Appellant argues the facts in this case do not support the trial court’s

findings.

       {¶ 9} At the plea hearing, the state asserted that it would have proven beyond

reasonable doubt based on the witness’s testimony, 911 calls, and the officers’

testimonies that appellant committed attempted felonious assault and abduction. The

state alleged that the evidence would establish that the victim and appellant lived

together. At 1:30 a.m. on April 26, 2013, the victim was outside of their apartment

talking on the phone when appellant grabbed her by the hair and dragged her back into

the apartment. Appellant’s actions caused the victim to hit her head on the cement step.

Appellant also hit the victim several times inside the apartment and made her clean up the

blood from her wounds. When the police arrived to check on the victim, appellant held




4.
the victim in a back room and refused to allow her to answer the door. He told her that

he would shoot her if she said anything to the police. Eventually, the victim answered the

door with appellant and they asserted that everything was fine. After appellant left the

scene and the victim’s wound began to bleed again, the victim disclosed all of the events

to the officers

        {¶ 10} While this case was pending, appellant left the state, allegedly to avoid

threats on his life relating to the homicide of his brother. While in Wisconsin, however,

appellant was convicted of strangulation and suffocation, as well as domestic abuse.

        {¶ 11} At the sentencing hearing, appellant asserted he was sorry for what he had

done, recognized his mistakes, and had taken action to stop using drugs. He desired to

participate in a rehabilitation program and obtain his high school equivalency certificate.

Appellant acknowledged he left the court’s jurisdiction because he did not feel safe and

because his father was on his deathbed and appellant wanted to see him during his last

days.

        {¶ 12} The court noted, however, that the presentence report reflected that

appellant showed no remorse for his actions and denied his involvement in this offense.

The court also noted appellant had had a history of assaultive offenses, including five

felony convictions and eight misdemeanor convictions. Appellant had been on

community control in the past and had also served time in the penitentiary.

        {¶ 13} We conclude that the record supports the imposition of consecutive

sentences. Appellant caused serious physical harm to a victim with whom he had a




5.
personal relationship, appellant has a history of committing assaultive offenses, and

appellant denied responsibility for his actions until the day of sentencing, and had

attempted to avoid prosecution. We find appellant’s sole assignment of error not well-

taken.

         {¶ 14} Having found the trial court did not commit error prejudicial to appellant

and that substantial justice has been done, the judgment of the Lucas County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.


                                                                         Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
Arlene Singer, J.
                                                 _______________________________
James D. Jensen, P.J.                                        JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE




6.